UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER CALCANO,

                          Plaintiff,
                                                                ORDER
            - against -
                                                          19 Civ. 11363 (PGG)
NEW YORK CITY HOUSING
AUTHORITY, and GENE THOMAS
MITCHELL,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for April 2, 2020, is hereby adjourned to May 21, 2020

at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 24, 2020
